Exhibit 10.1

 

 

 

TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement ("Agreement") is made and entered into by
and among GACP Stem Cell Bank LLC, a Florida limited liability company
("Company"), U.S. Stem Cell, Inc., a Florida corporation ("US Stem Cell"), and
Michael Tomas and Kristin Comella (“Key Persons” and collectively, with US Stem
Cell, and the Company, the “Parties”), dated as of the last signature date.

 

W I T N E S S E T H :

 

WHEREAS, on March 3, 2017 (the “Closing Date”), Company and US Stem Cell entered
into an Asset Sale and Lease Agreement, as subsequently amended on May 9, 2018
(the “ASLA”), a copy of which is attached hereto as Exhibit A, pursuant to which
Company purchased from US Stem Cell certain equipment and other assets (the
“Equipment Assets”) used in connection with US Stem Cell’s human tissue banking
business (the “Human Banking Business”), but excluding any stem cells deposited
by clients with US Stem Cell in US Stem Cell’s operation of the Human Banking
Business (“Deposits”); and

 

WHEREAS, Company did not take possession of or otherwise exercise control over
the Equipment Assets on or since the Closing Date, but rather pursuant to the
ASLA, leased the Equipment Assets back to US Stem Cell for US Stem Cell’s use in
operating its Human Banking Business; and

 

WHEREAS, on the Closing Date, Company and US Stem Cell also entered into the
following documents, setting forth the rights of Company and US Stem Cell upon
expiration or termination of the ASLA (the “Termination Date”):

 

 

●

Customer Purchase Agreement by and between Company and US Stem Cell (the “CPA”),
a copy of which is attached hereto as Exhibit B;

 

 

●

Asset Purchase Agreement by and between Company and US Stem Cell, as amended on
June 18, 2018 (collectively, the “APA”), a copy of which is attached hereto as
Exhibit C;

 

 

●

Non-Competition and Non-Solicitation Agreement by and among, Company, US Stem
Cell, Michael Tomas and Kristin Comella, a copy of which is attached hereto as
Exhibit D (the “Non-Comp,” and together with the CPA and the APA, the “End of
Lease Documents”); and

 

WHEREAS, Company intends to sell the Equipment Assets to American Cell
Technology, LLC, a Florida limited liability company (“ACT”), pursuant to and in
accordance with the terms of that certain Asset Purchase and Sale Agreement by
and between Company and ACT (the “APSA”); and

 

WHEREAS, Company and US Stem Cell wish to terminate the ASLA and the End of
Lease Documents; and

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and promises
hereinafter set forth, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

1.     Recitals. The foregoing recitals are true and correct and incorporated
herein by reference.

 

2.     Termination of Agreements. The Parties hereby terminate the ASLA, the
CPA, the APA, and the Non-Comp (the “Termination”), other than the provisions
effectuating the sale and transfer of the Equipment Assets (as defined in the
ASLA) by US Stem Cell to Company. Notwithstanding the foregoing, US Stem Cell’s
obligation to indemnify Company, its Affiliates and Representatives (as defined
in the ASLA) for any losses incurred by Company, or its Affiliates and
Representatives, relating to or arising from US Stem Cell’s operation of the
Human Banking Business shall survive the consummation of the Termination. Upon
consummation of the Termination, the Parties shall be released from, and shall
not have any further liability under the ASLA, the CPA, the APA, or the Non-Comp
and shall not be responsible for the performance of the obligations set forth in
the ASLA, the CPA, the APA, or the Non-Comp, other than US Stem Cell’s
obligation to indemnify Company for losses arising from US Stem Cell’s operation
of the Human Banking Business. The Parties waive, including but not limited to
the provisions of Paragraph 2 of the Non-Comp Agreement, all requirements for
notice and termination.

 

3.     Effective Date. The Termination and the transactions contemplated hereby
shall be effective and consummated on the effective date of the APSA, provided
the conditions set forth in Section 6 of this Agreement are satisfied in full
(the "Effective Date").

 

4.     Mutual General Release between Company and US Stem Cell. Company, for
itself and all affiliates or entities that it owns or controls in whole or in
part (“Company Parties”) and US Stem Cell, for itself and all affiliates or
entities that it owns or controls in whole or in part (“USSC Parties”), hereby
remise, release, acquit, satisfy and forever discharge each other (including
each other’s past and present parent, subsidiary, affiliate or predecessor
entities, and any and all of his, her, its and/or their respective past and
present directors, managers, officers, employees, attorneys, accountants, and
agents, and their respective heirs, personal representatives and successors and
assigns, all of the foregoing hereinafter collectively referred to as the
“Releasees”), of and from any and all manner of claims, actions, causes of
action, suits, debts, sums of money, accounts, reckonings, contracts,
controversies, agreements, promises, damages, and demands whatsoever, in law or
in equity, which either of them had or now have, or which a successor or assign
of either of them hereafter can, shall or may have, against any of the Releasees
for, upon, or by reason of any matter, cause or thing whatsoever, from the
beginning of the world to the date of this Agreement, whether known or unknown,
direct or indirect, vested or contingent (“Release”). Without limiting the
generality of the foregoing, this Release includes but is not limited to the
release of any and all claims, rights, and causes of action, of any type or kind
whatsoever, which were or could have been raised or asserted by either Party
against the other Party related to their business dealings, agreements, and
operations of stem cell clinics prior to the Effective Date. Notwithstanding the
foregoing, this Release does not constitute a release, abandonment, transfer or
relinquishment of, and expressly excludes: (a) US Stem Cell Parties’ obligation
to indemnify, hold harmless and defend the Company Parties from and against any
and all claims, demands, costs, expenses, liabilities, causes of action and
damages of every kind and character (including attorneys’ fees) that may be
asserted by any third party in any way related or incident to, arising out of,
or in connection with US Stem Cell’s operation of the Human Banking Business; or
(b) the terms and conditions of this Agreement, including any and all
obligations of the Parties set forth in this Agreement.

 

Page | - 2 -

Termination and Release Agreement

by and between

GACP Stem Cell Bank LLC, U.S. Stem Cell, Inc., Michael Tomas and Kristin Comella

--------------------------------------------------------------------------------

 

 

5.     Order of Permanent Injunction. The Parties acknowledge that US Stem Cell
is a defendant, together with certain other parties, in an action by the Food
and Drug Administration (“FDA”) against US Stem Cell and other parties, in a
case styled UNITED STATES OF AMERICA v. US STEM CELL CLINIC, LLC, A FLORIDA
LIMITED LIABILITY COMPANY; US STEM CELL, INC., A FLORIDA PROFIT CORPORATION; AND
INDIVIDUAL KRISTIN C. COMELLA (collectively, “Defendants”), United States
District Court, Southern District of Florida, Case No.:18-cv-61047-UU, pursuant
to which an Order of Permanent Injunction and subsequent orders (collectively,
the “Order”) have been issued against the Defendants, which in general, restrain
and enjoin the Human Banking Business and others from performing any act with
respect to the SVF Product; which require Defendants to place a label on certain
articles or place a sign where SVF Product is stored stating that the articles
must not be used, moved, altered, or tampered with in any manner pursuant to
Order; and Defendants have in fact placed such a sign on the tissue bank
freezers   US Stem Cell hereby represents and warrants that it has, to the best
of its ability, complied in all material respects, and after the Execution Date
and the Effective Date shall continue, to the best of its ability, to comply in
all material respects with the terms of the Order, until the Order has been
reversed or otherwise overturned by operation of law. Company hereby represents
and warrants that it has received and reviewed the Order. US Stem Cell agrees
to, and shall, indemnify and hold harmless Company against and in respect of any
and all damages, losses, deficiencies, liabilities, obligations, commitments,
costs or expenses (including the fees and expenses of counsel or experts)
arising out of or resulting from US Stem Cell’s failure to comply, to the best
of its ability, in all material respects with the Order or with any other
regulatory obligation to which it is or will become subject, whether related to
the Order or otherwise. Company hereby represents and warrants that it will, to
the best of its ability, comply in all material respects, with the terms of the
Order, until the earlier of the Effective Date or the date on which the Order
has been reversed or otherwise overturned by operation of law. Company shall
also require, as a condition precedent of the APSA, that ACT represent and
warrant that it will, to the best of its ability, comply in all material
respects, after the Effective Date, with the terms of the Order, until the Order
has been reversed or otherwise overturned by operation of law. Company agrees
to, and shall, indemnify and hold harmless US Stem Cell against and in respect
of any and all damages, losses, deficiencies, liabilities, obligations,
commitments, costs or expenses (including the fees and expenses of counsel or
experts) arising out of or resulting from Company’s failure to comply, to the
best of its ability, in all material respects with the Order.

 

6.     Third-Party Consents. Company and US Stem Cell represent to each other
that, prior to the Effective Date, all governmental or third-party consents,
notifications, orders, etc., that are required in order to effectuate this
transaction shall have been obtained, and copies of such consents,
notifications, orders, etc., shall have been provided to each other as
appropriate, including the required notification by U.S. Stem Cell to the FDA of
this Agreement and the transaction contemplated hereunder, and any court
approval required, if any, to approve this Agreement and the transaction
contemplated hereunder. In the event the foregoing conditions are not satisfied
on or before February 1, 2020, then this Agreement shall terminate, and the
Parties shall have no further obligation to each other hereunder.

 

7.     Representations and Warranties of the Parties. Each Party represents and
warrants to the other Party that:

 

Page | - 3 -

Termination and Release Agreement

by and between

GACP Stem Cell Bank LLC, U.S. Stem Cell, Inc., Michael Tomas and Kristin Comella

--------------------------------------------------------------------------------

 

 

(a) it has all the requisite power and authority to enter into, deliver and
perform this Agreement;

 

(b) the execution, delivery of and performance of this Agreement by such Party
has been duly authorized by all necessary actions on the part of such Party and
no further action is required by such Party;

 

(c) except as specifically provided for in this Agreement, no consent, approval,
order, designation, declaration, qualification or filing with or notification to
any governmental agency or regulatory authority is necessary or required by law
to be made by it as a prerequisite to the execution, delivery and performance of
this Agreement; and

 

(d) this Agreement has been duly executed by such Party and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of such Party enforceable against such Party in accordance with its
terms.

 

The Parties shall deliver resolutions of each of their governing boards
authorizing the Termination and the transactions contemplated hereby.

 

8.     Further Assurances. The Parties’ shall, at any time and from time to
time, upon the request of the other Party, execute, acknowledge and deliver all
such further deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further actions, as shall be reasonably necessary
to give effect to the transactions hereby consummated.

 

9.     Counterparts. This Agreement may be executed in counterparts, including
by facsimile, PDF or other electronic transmission, which when taken together
shall constitute a single document.

 

10.     Binding Effect; Amendment. This Agreement shall be binding upon and
shall inure to the benefit of Seller and Company and their respective successors
and assigns. This Agreement may only be amended by a writing signed by the
Parties.

 

11.     Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the internal laws of the state of Florida without reference
to conflict of law principles. Exclusive venue for any action brought by a Party
to interpret, enforce or otherwise arising under this Agreement shall be a
federal or state court of competent subject matter jurisdiction in Miami-Dade
County, Florida.

 

12.     Attorney’s Fees. The prevailing Party in any litigation arising out of
or related to this Agreement shall be entitled to recover its reasonable
attorney’s fees from the non-prevailing Party.

 

13.     Waiver of Jury Trial. TO THE FULLEST EXTENT LEGALLY PERMISSIBLE, THE
PARTIES HERETO WAIVE TRIAL BY JURY IN RESPECT OF ANY CLAIM, DISPUTE OR ACTION
ARISING OUT OF, OR RELATED TO, THIS AGREEMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES HERETO ENTERING INTO THIS AGREEMENT.

 

Page | - 4 -

Termination and Release Agreement

by and between

GACP Stem Cell Bank LLC, U.S. Stem Cell, Inc., Michael Tomas and Kristin Comella

--------------------------------------------------------------------------------

 

 

14.     Enforceability. The provisions of this Agreement shall be applied and
interpreted in a manner consistent with each other so as to carry out the
purposes and intent of the Parties, but, if for any reason any provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term hereof, such provision shall be fully
severable, provided that the fundamental purposes and intent of the Parties is
not thereby defeated; in the event of any such severance, this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance therefrom.

 

15.     Binding Agreement. The Parties hereto warrant that they have carefully
read this Agreement, which they intend to be legally bound by the same, that
they have entered into this Agreement freely and voluntarily, and that they have
the full right, power, authority and capacity to enter into and execute the
same. The Parties hereto further warrant that this Agreement is entered into
with no Party relying upon any statement or representation made by any other
Party not embodied in this Agreement.

 

16.     Waiver. Any waiver, alteration, or modification of any of the provisions
of this Agreement shall be valid only if made in writing and signed by the
Parties hereto. Each Party hereto may waive any of its rights hereunder without
effecting a waiver with respect to any subsequent occurrence. No waiver of any
provision hereof shall operate as a waiver of such provision or any provision on
a future occasion.

 

17.     Headings. The headings used herein are for convenience only and shall
not be used to aid in the interpretation of any provision of the Agreement.

 

18.     Successors. This Agreement is intended to bind and inure to the benefit
of, and be enforceable by the Parties and their respective heirs, legal
representatives, successors, and assigns.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

Page | - 5 -

Termination and Release Agreement

by and between

GACP Stem Cell Bank LLC, U.S. Stem Cell, Inc., Michael Tomas and Kristin Comella

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this agreement as of the date set
forth below.

 

U.S. Stem Cell, Inc.      GACP Stem Cell Bank LLC             By: /s/ Michael
Tomas                        /s/ David Neithardt                                
Name: David Neithardt Title: Chief Executive Officer   Title: Authorized
Signatory       Date: September 24, 2019          Date: 09/20/19                
        /s/ Michael Tomas                               /s/ K Comella           
                          Name: Michael Tomas   Name: Kristin Comella      
Date: September 24, 2019          Date: 09/24/19                  

 

Page | - 6 -

Termination and Release Agreement

by and between

GACP Stem Cell Bank LLC, U.S. Stem Cell, Inc., Michael Tomas and Kristin Comella

 

 